In a negligence action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, on the ground of inadequacy, from so much of an amended judgment of the Supreme Court, Kings County (Vinick, J.), entered September 3, 1991, as, upon a jury verdict, awarded him the principal sum of $10,000 for past pain and suffering and $30,000 for future pain and suffering.
Ordered that the amended judgment is reversed insofar as appealed from, on the facts and as an exercise of discretion, and a new trial is granted on the issue of damages for past and future pain and suffering, with costs to abide the event.
On January 30, 1987, the plaintiff Angelo Genova, while employed by the third-party defendant, Z. Painting Co., Inc., was injured when he fell from a ladder while performing work at the premises owned by the defendant St. Paul the Apostle Rectory. The plaintiff, who suffered, inter alia, a compound fracture of the right patella with an attendant rupture of the infrapatellar tendon and retinacular ligament tears, and a comminuted compound fracture of the right distal humerus, was thereafter hospitalized for approximately seven weeks, during which time he required several surgical procedures. Given the severity of the plaintiff’s injuries and the disability resulting therefrom, we conclude that the jury’s award for past and future pain and suffering was inadequate and materi*535ally deviated from what would be reasonable compensation (CPLR 5501 [c]). Accordingly, we conclude that a new trial on this issue is warranted. Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.